          Case 1:19-mc-00026-JPO Document 6 Filed 04/22/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE APPLICATION OF
 TATIANA AKHMEDOVA,
                                Applicant,                         19-MC-026 (JPO)

                                                                         ORDER
 REQUEST FOR DISCOVERY
 PURSUANT TO 28 U.S.C. § 1782.


J. PAUL OETKEN, District Judge:

       The Court granted Applicant’s motion for discovery pursuant to 28 U.S.C. § 1782 on

January 18, 2019. (Dkt. No. 5.) There have been no further motions or filings in this matter

since that date, and none are anticipated.

       Accordingly, the Clerk of Court is directed to close this case.

       SO ORDERED.

Dated: April 22, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
